Citation Nr: 0944365	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-33 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses for treatment received from F.F. Thompson Health 
System, Inc., from April 11, 2007 to April 13, 2007.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
October 1973.  

This appeal arises from a May 2007 administrative decision of 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Canandaigua, New York.  

In his June 2997 notice of disagreement, the Veteran appears 
to have raised claims for reimbursement of medical expenses 
incurred in connection with his April 2007 hospitalization at 
F.F. Thompson Hospital, that were not covered by Medicare 
Part A.  That issue is referred to the agency of original 
jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  Service connection is not in effect for any disorder.  

2.  The appellant is not a participant in a rehabilitation 
program.  

3.  The appellant is receiving Social Security Disability 
benefits and Medicare.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses considered in the decision on appeal that 
were incurred at F.F. Thompson Health System, Inc., from 
April 11, 2007 to April 13, 2007, have not been met.  38 
U.S.C.A. §§ 1725 (West Supp. 2002); 38 C.F.R. §§ 17.1000-1008 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

In this case, it is undisputed that the Veteran had coverage 
under Medicare and has no service-connected disabilities.  As 
such, there is no possibility his claim in this regard could 
be granted.  Therefore, no reasonable benefit to the Veteran 
could accrue were his case remanded for further notice or 
development.  

In May 2007, the VAMC denied the appellant's claim for 
reimbursement for medical expenses under the Veterans 
Millennium Health Care and Benefits Act.  The statute is set 
out at 38 U.S.C.A. § 1725 and the applicable regulations may 
be found at 38 C.F.R. § 17.1002 (2009).

To be eligible for reimbursement under the Millennium Act, a 
veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1002 (2009).

The evidence is undisputed in this case that the appellant is 
receiving Social Security Disability benefits and is covered 
by Medicare.  

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].  In other words, failure to satisfy any of the 
criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  As the appellant 
has medical insurance coverage under Medicare, the provisions 
under "g" set out above that the appellant have no coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment clearly have 
not been met.  

In the alternative the Board considered whether under 38 
C.F.R. § 17.120 reimbursement was warranted.  There is a 
three-prong test for meeting the requirements of entitlement 
to payment or reimbursement for unauthorized medical expenses 
set out in the regulation.  Failure to satisfy any of the 
three criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  See Zimick v. West, 
11 Vet. App. 45, 49 (1998).  Specifically, there must be a 
showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2008); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 C.F.R. § 17.120 (2009).  

According to the statement of the case, service connection is 
not in effect for any disability.  The Veteran has not 
asserted he is involved in a VA rehabilitation program, as a 
non-service connected Veteran he would not be eligible.  As 
none of the criteria set out in 38 C.F.R. § 17.120 (a), 1, 2, 
3, or 4 have been met, the provisions of this regulation do 
not provide a basis for granting the benefit sought.   

The preponderance of the evidence is against the claim for 
reimbursement of medical expenses denied by the agency of 
original jurisdiction in May 2007.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses considered in the decision on appeal that 
were incurred at F.F. Thompson Health System, Inc., from 
April 11, 2007 to April 13, 2007, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


